McDONALD, Justice,
dissenting.
If a lawyer desires to be certified, more is expected of that lawyer in expertise, experience, training, and knowledge, than the general bar. It is particularly important to assure that certified lawyers be *1302kept abreast of developments in the law as it relates to their area of certification. I deem it entirely appropriate to maintain the present additional requirements of continuing education in order to keep a certification. Other areas of specialization require seventy-five hours of education and so should all.